Case 1:19-cv-00715-LO-IDD Document 42 Filed 07/09/19 Page 1 of 1 PageID# 571




                              UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



JUUL LABS,INC.,

                       Plaintiir,



                                                       Civil Action No. I:19-cv-00715-LO-IDD



THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                       Defendants.




               ORDER GRANTING PLAINTIFF'S EXPARTE MOTION TO
                 EXTEND THE TEMPORARY RESTRAINING ORDER

       This Court, having considered the Ex Porte Motion by Plaintiff Juul Labs, Inc.. to extend

the temporary restraining order and for good cause shown, it is hereby:

       ORDERED that the Motion shall be, and hereby is, GRANTED;and it is further

       ORDERED that the temporary restraining order granted on June 7, 2019 and extended on

June 18, 2019, which is scheduled to expire on July 12, 2019, is extended in effect until July

26, 2019; and it is further

       ORDERED that the preliminary injunction hearing currently scheduled for Friday. July

 12, 2019, is hereby CONTINUED to Friday, July 26,2019 at 10 a.m.

SO ORDERED THIS                day of             2019.

                                                                     fsr
                                                     Liam Q-'Cj
                                                     ,, .     UnixM.States^stnct Judge
                                                     Umied States iJistnct Ju^
